DETAILED ACTION
Claims 1, 2, 4-9 and 18  are pending as amended on 30 November 2022, claims 19-23, 32, 33, 36, 49, 50 and 54 are withdrawn from consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2022  was filed after the mailing date of the first Office action  on 2 September 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
With respect to the rejection of claims 1, 2, 4-9 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant argues the term “low viscosity” and “regular viscosity”  are not quantitative indication but descriptive term of a known component, however, as acknowledged by Applicant, Pac-LV and Pac-RV have a similar molecular structures (remarks, page7),  thus, without clear definition of the relative term “low viscosity” and “regular viscosity”, one of ordinary skill in the art would not be reasonably apprised of the difference between Applicant’s “Pac-LV” and “Pac-RV” as they have a similar structure. 
Applicant argues that US2013/0203636A1 (Xiang) uses the term “Pac-LV” to describe low viscosity polyanionic cellulose, however, Xiang expressly refers  the low viscosity polyanionic cellulose to the  particular compound PACTMLV, thus the low viscosity polyanionic cellulose or the term “PacLV” in Xiang is well defined. 
Applicant presents no argument or amendment to address the lack of antecedent basis issue of claim 7. 
With respect to the rejection under 35 U.S.C. 103, Applicant argues that the specific combination of xanthan gum, low Mw  PHPA and Pac-LV leads to unexpected advantage of viscosity  with respect to  shear stress.  The examiner acknowledges that instant Figures 5, 6, 8 and 9  show the performance of a combination of xanthan gum, low Mw  PHPA and Pac-LV on the viscosity  is better than that of the individual component alone. However,  both Xiang and US Patent 3738437 (Scheuerman)  teach the specific combination of xanthan gum, polyanionic cellulose and  a  partially hydrolyzed polyacrylamide  (Xiang, Table 1; Scheurman, col.3, line 60-col.4, line 10, col. 10, line 30-52 ),  Applicant must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In the instant case, Applicant is required to compare the claimed subject matter, with that of Xiang or Scheurman, to provide effective evidence to rebut the rejections.
With respect to the rejection over Xiang  in view of Scheurman,  Applicant argues that Xiang is directed to improvement of lubricity with no disclosure about the claimed viscosity profile. However, the instant claims are directed to a drilling fluid,  Xiang expressly discloses a drilling base mud formulation. Thus Xiang is in the same field of the instant claims. 
Applicant argues that Xiang’s “NEW DRILL PLUS” is a high molecular weight PHPA citing product specification  sheet of NEW DRILL PLUS (EXHIBIT A), however, as the term “ low molecular weight “ of instant claim  1 is a relative term,  which is defined in the claim as in the range of about 1000 Da to 10,000,000, nowhere in the product data sheet of NEW DRILL PLUs supports that the polymer has a molecular weight range outside of the claimed range. 
Applicant argues that there is no motivation replace the NEW DRILL PLUS of Xiang with the PHPA of Scheurman as Xiang is not concerned with preventing of shale loss. The examiner disagrees. As evidenced by Applicant’s EXHIBIT A,  NEW DRILL PLUS indeed is designed to impart shale stability.  Thus Xiang is concerned with shale stability but silent with the molecular weight of PHPA.   Scheurman teaches the molecular weight of PHPA suitable for imparting shale stability(col. 1, line 50-55 and col.4, line 5-10 ).  The motivation to combine Scherman with Xaing would have been the motivation provided by the teachings of Scheuerman that to do so would predictably provide shale stabilization (col.1, line 50-55). 
As to the viscosity profile under different shear stress, Xiang and Scheuerman teach all of the claimed ingredients in the claimed amounts, absent evidence to the contrary, one of ordinary skill in the art would expect that the claimed viscosity  would naturally arise and be achieved by the drilling fluid of Xiang and Scheuerman.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  
With respect to the rejection over Scheurman  in view of US2005/0187113A1 (Hayes) ,  Applicant argues that Scherman does not teach the instantly claimed low viscosity polyanionic cellulose citing product specification  sheet of  Drispac (EXHIBIT B), however, as set forth above and in previous Office action, the term “low viscosity” and “regular viscosity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Absent clear definition of the relative term,  Scherman’s  polyanionic cellulose meets  the limitation of a low or regular viscosity polyanionic cellulose.                  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore previous rejections are maintained and reiterated below in its entirety. 

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-9 and 18 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low viscosity” in claim 1 and “regular viscosity”  in claim 6 are relative terms which render the claims indefinite. The term “low viscosity” and “regular viscosity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For prior art purpose, any polyanionic cellulose meets the limitation of a low or regular viscosity polyanionic cellulose. 
Claim 7 recites the limitation guar gum, Pac-Rv and potassium chloride.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 6 stand rejected under 35 U.S.C. 103 as being unpatentable over Xiang  in view of Scheuerman.
Regarding  claim 1,  Xiang teaches a drilling fluid comprises about 1.4 kg  xanthan gum (XAN_PLEX®D), 0.45 Kg PACTMLV and  0.23 kg of partially hydrolyzed polyacrylamide (NEW DRILL®PLUS)  ([0027], Table I and [0032]), which is equivalent to about  0.6% xanthan gum, 0.1% PHPA and about 0.2%  PAC-LV, calculated by the examiner based on  about 228 kg of the fluid (Table I),  which abuts the claimed amount of xanthan gum and  low viscosity polyanionic cellulose, and meets the claimed amount of PHPA, respectively. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 	Xiang does not teach the instantly claimed molecular weight of the partially hydrolysed polyacrylamide.
	Scheuerman teaches that partially hydrolyzed polyacrylamide having molecular weight of above 1 million exemplified as 3.4 million provides effective shale stabilization for drilling fluid (col. 1, line 50-55 and col.4, line 5-10 ), which meets the claimed molecular weight range.
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize partially hydrolyzed polyacrylamide of Scheuerman in the drilling fluid of Xiang.  The rationale to do so would have been the motivation provided by the teachings of Scheuerman that to do so would predictably provide shale stabilization (col.1, line 50-55). 
Regarding the viscosity of the drilling fluid of claims 1,  2 and 4,  Xiang and Scheuerman teach all of the claimed ingredients in the claimed amounts, absent evidence to the contrary, one of ordinary skill in the art would expect that the claimed viscosity  would naturally arise and be achieved by the drilling fluid of Xiang and Scheuerman.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  
	Regarding claim 6,  Xiang teaches that the drilling fluid comprises potassium chloride (Table I).

Claims 1, 2, 4-9 and 18  stand rejected under 35 U.S.C. 103 as being unpatentable over Scheuerman in view of Hayes.
Regarding  claim 1,  Scheuerman teaches a drilling fluid comprises  a partially hydrolyzed polyacrylamide polymer of molecular weight above one million, exemplified as 3.4 million (col. 1, line 50-60, col.3,line 60-col.4, line 10 and col. 5, line 1-10), which meets the claimed molecular weight range; a rheology modifier such as  XC polymer (col. 10, line 30-35), i.e., xanthan gum; a filter loss additive exemplified as 0.1 pound per barrel of a  polyanionic cellulose (col.10, line 49-52 and col.12, line 30-31), which is equivalent to about 0.028 wt. %, which meets the claimed amount polyanionic cellulose.
Scheuerman further teaches that the partially hydrolyzed polyacrylamide is present in an amount of 0.2 to 0.75 ppb (col. 5, line 1-5), i.e.,  0.057 wt. % to 0.21 wt. %, which overlaps with the claimed range.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the partially hydrolyzed polyacrylamide at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Scheuerman does not expressly disclose the amount of rheology modifier XC polymer (i.e. xanthan gum) . 
Hayes teaches that rheology modifier in the form of xanthan gum  is present in a drilling fluid in a concentration of 0.43 grams per liter  to 2.9 grams per liter to provide sufficient carrying capacity of a drilling fluid  ([0091] and [0094]),   which  is equivalent to  about 0.04  wt. % to 0.29 wt.%, which overlaps with the claimed range, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include xanthan gum in the drilling fluid of Scheuerman in the amount taught by Hayes. The rationale to do so would have been the motivation provided by the teachings of Hayes that to do so would predictably provide  sufficient carrying capacity of a drilling fluid  ([0091].
Regarding the viscosity of the drilling fluid of claims 1,  2 and 4, Scheuerman and Hayes teach all of the claimed ingredients in the claimed amounts, absent evidence to the contrary, one of ordinary skill in the art would expect that the claimed viscosity  would naturally arise and be achieved by the drilling fluid of  Scheuerman and Hayes.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  
Regarding claim 5,  as set forth above, Scheuerman and Hayes teaches  0.04  wt. % to 0.29 wt.% of xanthan gum (Hayes [0094]),  which encompasses the claimed 0.18 wt.%.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the partially hydrolyzed polyacrylamide at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 21[UnknownXmlElement][UnknownXmlElement]44.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 Scheuerman further teaches 0.057 wt. % to 0.21 wt. % of partially hydrolyzed polyacrylamide (col. 5, line 1-5), which abuts the claimed 0.05 wt.%, and  0.028 wt. % of polyanionic cellulose ( col.12, line 30-31), which abuts the claimed 0.02 wt.% . 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 6-8,  Scheuerman  teaches that the drilling fluid comprises 10 -35 pounds per barrel of  potassium chloride (col.5, line 4-6 and line 28-32), which is equivalent to about 2.8 to 10 wt.% calculated by the examiner, which overlaps with  the claimed amount and a prima facie case of obviousness exists. 
Regarding claim 9, the combined teachings of Scheuerman and Hayes are set forth above.
Hayes further teaches that guar gum may also be added in the drilling fluid  in combination with xanthan gum as a rheology modifier to increase carrying capacity of the drilling fluid ([0091] and claim 13). 
Hayes is silent on the amount of guar gum, however,  a person of ordinary skill in the art would have been motivated to adjust the amount of guar gum  in order to obtain a workable product, in the instant case, a drilling fluid of sufficient carrying capacity.  It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
Regarding claim 18,  Scheuerman  teaches the drilling fluid is a substantially clear fluid (col. 1,line 43-48 and claim 1).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766